Citation Nr: 0618135	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claims seeking service 
connection for a bilateral hearing loss disability and for 
tinnitus.  

2.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain.  

3.  Entitlement to an increased rating for the residuals of a 
head injury with headaches, currently rated 10 percent 
disabling.  

4.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1985 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In May 2005, the appellant 
testified at a hearing held at the RO before the undersigned.  
A transcript of that hearing is of record.  

With respect to the issue of an increased rating for the 
service-connected residuals of brain trauma, Diagnostic Code 
8045 of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, specifies that purely 
neurological disabilities following trauma to the brain will 
be separately rated under the appropriate diagnostic codes.  
The appellant testified at the May 2005 hearing that he has 
several symptoms, such as tingling and numbness of the hands 
and face, a metallic taste in his mouth, a spelling 
deficiency, and poor handwriting, which he attributes to his 
head injury in service and which may possibly represent 
purely neurological residuals of that incident in service.  
Since these neurologic symptoms would be separately rated if 
found to be service connected, they are not inextricably 
intertwined with the increased rating issue pertaining to 
purely subjective residuals of brain trauma which is 
currently on appeal to the Board; but the question of service 
connection for these symptoms is hereby referred to the RO 
for further development or other appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The letter issued by the RO on May 17, 2001, in satisfaction 
of the duty to notify and duty to assist requirements of the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) refers only to the 
appellant's increased rating claims.  No VCAA letter has ever 
been sent to the appellant pertaining to his attempts to 
reopen two previously denied service connection claims; nor 
has the very specific notification pursuant to Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) been 
provided to the appellant with regard to his attempt to 
reopen these claims.  The inclusion of some (but not all) of 
the missing information in the statement of the case, issued 
after the initial adjudication of this claim, does not 
entirely remove the prejudicial effects to the appellant, 
thereby requiring a remand of the appeal with regard to this 
issue.  See Kent, supra, and Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).  

In addition, although the appellant testified that he has 
been receiving regular outpatient treatment from VA for all 
of the disabilities at issue, the current record does not 
reflect VA outpatient treatment records dating from after May 
2001, which is five years ago; and the last official VA 
examinations of the appellant date from January 2002, almost 
four and one-half years ago.  The Board is hesitant to 
proceed with appellate review of the increased ratings claims 
based upon such a stale record.  Moreover, the appellant's 
representative has specifically requested that the increased 
rating issues be remanded in order to obtain contemporary VA 
examinations of the appellant.  The appellant testified that 
he was willing to report for additional VA examinations, so 
the Board will grant this request.  

Diagnostic Code 8045 of the Rating Schedule provides that 
purely subjective complaints of brain trauma such as 
headaches will be rated no more than 10 percent disabling in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  The appellant testified that 
he feels that all of his symptoms stemming from his service-
connected head injury are not being compensated, and he 
specifically mentioned such subjective complaints as memory 
loss and mental confusion in this regard, in addition to the 
purely neurological symptoms already referred back the RO.  
The last VA psychiatric examination of the appellant in 
January 2002 resulted in Axis I diagnoses of a cognitive 
disorder and an adjustment disorder with depressed mood, but 
not a diagnosis of multi-infarct dementia associated with 
brain trauma.  The VA examiner did not clearly indicate 
whether or not the appellant's psychiatric disabilities are 
attributable to the service-connected head injury or to some 
other service-related cause, or whether they are of 
nonservice-related etiology.  The representative has also 
recently (in the May 2006 informal hearing presentation to 
the Board) asserted a claim, which is recognized as being 
inextricably intertwined with the current appeal, seeking 
service connection for the appellant's psychiatric 
disabilities as secondary to one or more of his service-
connected disabilities.  A remand is required to clarify this 
situation.  

Finally, the RO has not referred to or applied the rating 
criteria for cervical strain which went into effect on 
September 26, 2003, nor has this service-connected disability 
been the subject of an official VA rating examination.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to all of the current claims, 
to include notice that the appellant 
should submit any pertinent evidence in 
his possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006); and notice to the 
appellant of the evidence and information 
that is necessary to reopen the claims 
and to establish his entitlement to 
service connection for a bilateral 
hearing loss disability and for tinnitus, 
as set forth in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 
2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for comprehensive 
VA rating examinations by examiners with 
appropriate expertise in order to 
establish the current nature and severity 
of the service-connected disabilities at 
issue in this appeal.  

A.  The VA spinal examination should 
cover all of the relevant rating 
criteria for cervical strain, 
including the frequency of 
incapacitating episodes requiring 
bed rest prescribed by a physician, 
range of motion studies, and any 
objective neurologic abnormalities 
(if any) associated with the 
service-connected cervical strain.  

B.  The VA brain trauma 
examination(s) should identify all 
subjective complaints associated 
with the service-connected head 
injury and determine if a diagnosis 
of multi-infarct dementia associated 
with brain trauma is appropriate.  A 
VA examiner with appropriate 
expertise should also determine if 
any of the appellant's current 
Axis I psychiatric diagnoses are the 
proximate result of the service-
connected head injury or another 
service-connected disability, based 
upon the current examination 
findings and upon a review of 
pertinent documents in the claims 
file.  The rationale for all 
opinions expressed should be 
provided.  

C.  The appellant should also be 
accorded a comprehensive VA rating 
examination to determine the current 
nature and severity of the service-
connected GERD.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since March 2002.  As part 
of this readjudication, the AMC or the RO 
should appropriately apply the rating 
criteria for cervical strain which became 
effective on September 26, 2003; and 
resolve the inextricably intertwined 
issue of entitlement to service 
connection for a psychiatric disability 
as secondary to a service-connected 
disability.  If the latter determination 
is unfavorable to the appellant, he 
should be provided with a written 
explanation of the originating agency's 
reasons and bases for that determination 
and of his appellate rights.  If a timely 
notice of disagreement is received from 
the appellant, the AMC or RO should 
proceed with appropriate procedural 
development for possible appellate review 
by the Board on this issue in the future.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

